Taking, use of plaintiff’s foam concentrate to fight fire following collision of tankers; authority of Coast Guard-personnel; Water Pollution Control Act. — This case was before the court on defendant’s motion for summary judgment. The court, by order of June 27, 1978, 217 Ct.Cl. 705, denied the motion and remanded the case for trial to determine: (1) the authority of Coast Guard personnel to use plaintiffs foam, including any authority granted by the Federal Water Pollution Control Act, 33 U.S.C. §1321 (1976); (2) whether a contract implied-in-fact arose in the circumstances; and (3) whether Government liability might be predicated along the line suggested by Eyherabide v. United States, 170 Ct. Cl. 598, 606-07, 345 F.2d 565, 570 (1965). On November 17, 1981 the court entered the following order:
The petition in this case was filed on December 22, 1975, seeking recovery of the value of foam concentrate used as a result of a collision of two tankers on the Delaware River. On March 6, 1981, the trial judge of this court filed an opinion concluding as a matter of law that plaintiff was entitled to be compensated for the foam taken by defendant and recommended that judgment be entered to that effect.
A stipulation for the entry of judgment on behalf of plaintiff was filed on November 3, 1981. On November 13, 1981, the trial judge filed a memorandum report recommending, in accordance with the stipulation of the parties, that plaintiff is entitled to the sum of $42,500. The recommendation of the trial judge is adopted.
*601it is therefore ordered that judgment be and the same is entered for plaintiff Philadelphia Suburban Corporation and against the defendant of $42,500.